Case 1:18-bk-04596-HWV   Doc 21 Filed 02/05/19 Entered 02/05/19 05:02:08   Desc
                         Main Document     Page 1 of 5
Case 1:18-bk-04596-HWV   Doc 21 Filed 02/05/19 Entered 02/05/19 05:02:08   Desc
                         Main Document     Page 2 of 5
Case 1:18-bk-04596-HWV   Doc 21 Filed 02/05/19 Entered 02/05/19 05:02:08   Desc
                         Main Document     Page 3 of 5
Case 1:18-bk-04596-HWV   Doc 21 Filed 02/05/19 Entered 02/05/19 05:02:08   Desc
                         Main Document     Page 4 of 5
Case 1:18-bk-04596-HWV   Doc 21 Filed 02/05/19 Entered 02/05/19 05:02:08   Desc
                         Main Document     Page 5 of 5
